17-22218-rdd   Doc 76   Filed 04/01/19    Entered 04/01/19 17:04:06   Main Document
                                         Pg 1 of 4
17-22218-rdd   Doc 76   Filed 04/01/19    Entered 04/01/19 17:04:06   Main Document
                                         Pg 2 of 4
17-22218-rdd   Doc 76   Filed 04/01/19    Entered 04/01/19 17:04:06   Main Document
                                         Pg 3 of 4
17-22218-rdd   Doc 76   Filed 04/01/19    Entered 04/01/19 17:04:06   Main Document
                                         Pg 4 of 4
